Gould, Associate Justice
(dissenting).-I do not concur in the opinion that the Constitution prohibits the Supreme Court from entertaining appellate jurisdiction of this case.
In my opinion, the Constitution gives no court jurisdiction over such special cases as contested elections, nor does it prohibit either the District Court or the Supreme Court from taking jurisdiction of such cases, when authorized by statute to do so. My views on this subject have heretofore been fully expressed. (Ex-parte Towles, 48 Tex., 413.)